Execution Copy Exhibit 10.1 TENDER AND VOTING AGREEMENT This TENDER AND VOTING AGREEMENT (this “Agreement”) is made and entered into as of February 16, 2010, by and among L. B. Foster Company, a Pennsylvania corporation (“Parent”), Foster Thomas Company, a West Virginia corporation and wholly-owned subsidiary of Parent (“Acquisition Co.”), and the individual or entityidentified on Schedule A attached hereto (the “Shareholder”). WHEREAS, simultaneously with the execution of this Agreement, Parent, Acquisition Co. and Portec Rail Products, Inc., a West Virginia corporation (the “Company”), are entering into an Agreement and Plan of Merger, dated as of the date hereof (as the same may be amended or supplemented, the “Merger Agreement”), which provides, among other things, for the acquisition of the Company by Parent by means of a cash tender offer (the “Offer”) by Acquisition Co. for all outstanding shares of common stock, $1.00 par value per share, of the Company (the “Company Common Stock”) and for the subsequent merger of Acquisition Co. with and into the Company with the Company continuing as the surviving entity (the “Merger”); WHEREAS, as of the date hereof, the Shareholder is the Beneficial Owner (as defined below) of the outstanding shares of Company Common Stock set forth opposite the Shareholder’s name in Schedule A (the “Owned Shares”); and WHEREAS, as an inducement and a condition to Parent's and Acquisition Co.'s willingness to enter into the Merger Agreement and incurring the obligations set forth therein, the Shareholder has agreed to enter into this Agreement; NOW, THEREFORE, in consideration of the foregoing and the mutual premises, representations, warranties, covenants and agreements contained herein and in the Merger Agreement, the parties hereto, intending to be legally bound hereby, agree as follows: 1.Certain Definitions.(a)Capitalized terms used but not defined in this Agreement shall have the meanings ascribed to such terms in the Merger Agreement.In addition, for purposes of this Agreement: “Affiliate” means, with respect to any specified Person, any Person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the Person specified.For purposes of this Agreement, with respect to the Shareholder, “Affiliate” shall not include the Company or the Persons that directly, or indirectly through one or more intermediaries, are controlled by the Company. “Beneficially Owned” or “Beneficial Ownership” with respect to any securities means having both voting power and investment power (as determined pursuant to Rule 13d-3(a) under the Exchange Act) over such securities, including pursuant to any agreement, arrangement or understanding, whether or not in writing.Without duplicative counting of the same securities by the same holder, securities Beneficially Owned by a Person shall include securities Beneficially Owned by all Affiliates of such Person and all other Persons with whom such Person would constitute a “Group” within the meaning of Section 13(d) of the Exchange Act and the rules promulgated thereunder. “Beneficial Owner” with respect to any securities means a Person who has Beneficial Ownership of such securities. “Person” means an individual, corporation, partnership, limited liability company, association, trust or other entity or organization, including a government or political subdivision or an agency or instrumentality thereof. “Proposed Business Combination” means the Offer, the Merger and the related transactions contemplated by the Merger Agreement. “Transfer” means, with respect to a security, the sale, transfer, pledge, hypothecation, encumbrance, assignment, gift or other disposition of such security or the Beneficial Ownership thereof (other than by operation of law), the offer to make such a sale, transfer, pledge, hypothecation, encumbrance, assignment, gift or other disposition, and each option, agreement, arrangement or understanding, whether or not in writing, to effect any of the foregoing. As a verb, “Transfer” shall have a correlative meaning. 2.Tender of Shares. (a)The Shareholder hereby agrees to validly tender (or cause the record owner of such shares to validly tender), pursuant to and in accordance with the terms of the Offer, not later than the 20th business day after commencement of the Offer such Shareholder’s Owned Shares.In furtherance of the foregoing, at the time of such tender, the Shareholder shall: (i)deliver to the depositary designated in the Offer (the “Depositary”): (A)a letter of transmittal with respect to the Owned Shares complying with the terms of the Offer; (B)a certificate or certificates representing such Owned Shares or an “agent’s message” (or such other evidence, if any, of transfer as the Depositary may reasonably request) in the case of a book-entry transfer of any Owned Shares; and (C)all other documents or instruments, to the extent applicable, in the form required to be delivered by the shareholders of the Company pursuant to the terms of the Offer; and/or (ii)cause its broker or such other Person that is the holder of record of any Owned Shares to tender such Owned Shares pursuant to and in accordance with the terms of the Offer and within the timeframe specified in the first sentence of this Section2(a). The Shareholder shall not withdraw any shares tendered pursuant to this Section 2(a) unless this Agreement shall have been terminated in accordance with Section 11 below. (b)If the Offer is terminated or withdrawn by Acquisition Co., or the Merger Agreement is validly terminated prior to the Acceptance Time, Parent and Acquisition Co. shall promptly return, and shall cause any depository acting on behalf of Parent and Acquisition Co. to return, all tendered Owned Shares to the registered holders of the Owned Shares tendered in the Offer. 3.No Disposition of Owned Shares. The Shareholder agrees that from and after the date hereof, except as contemplated by this Agreement, the Shareholder will not (as a Shareholder, trustee or custodian) (i) Transfer or agree to Transfer any of such Shareholder’s Owned Shares or any options or warrants or other rights held or owned by such Shareholder to acquire Company Common Stock (other than any transfer of an option or warrant to the Company in connection with the exercise of such option or warrant by such Shareholder) without Parent’s prior written consent (which consent in the case of a Shareholder which is a natural Person shall not be unreasonably withheld or delayed in the context of a Transfer to any member of the immediate family of such Shareholder or to any trust the Beneficial Ownership of which is held by such Shareholder or the members of such Shareholder's immediate family, provided in each case that such transferee agrees, in a form satisfactory to Parent, to be bound by the terms of this Agreement), or (ii) grant any proxy or power-of-attorney with respect to any such Owned Shares other than pursuant to this Agreement. 4.Agreement to Vote; Dissenter's Rights.The Shareholder agrees that (a) at such time as the Company conducts a meeting (including any adjournment thereof) of or otherwise seeks a vote or consent of its shareholders for the purpose of approving the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, such Shareholder will vote, or provide a consent with respect to, all of such Shareholder's Owned Shares which, as of the relevant record date, such Shareholder has the power to vote in favor of approving the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, and (b) such Shareholder will (at any meeting of shareholders or in connection with any consent solicitation) vote all of such Shareholder's Owned Shares which, as of the relevant record date, such Shareholder has the power to vote, against, and will not consent to, any Alternative Transaction Proposal with a Person other than Parent and Acquisition Co. or any action that would or is designed to delay, prevent or frustrate the Proposed Business Combination.Without limiting the foregoing, it is understood that the obligations in this Section 4 shall remain applicable in respect of each meeting of shareholders of the Company duly called for the purpose of approving the Merger Agreement and the transactions contemplated thereby, including the Merger, regardless of the position of the Company’s board of directors as to the Proposed Business Combination at the time of such meeting.The Shareholder hereby irrevocably and unconditionally waives, and agrees not to assert, exercise or perfect, any and all rights he, she or it may have as to appraisal, dissent or any similar or related matter with respect to any of such Shareholder’s Owned Shares that may arise with respect to the Merger or any of the contemplated transactions, including under Sections 31D-13-1301 through 31D-13-1331 of the West Virginia Business Corporation Act. 5.Irrevocable Proxy.The Shareholder hereby revokes (and agrees to cause to be revoked) all proxies, if any, that it has heretofore granted with respect to the Owned Shares. The Shareholder hereby irrevocably appoints Parent as attorney-in-fact and proxy for and on behalf of such Shareholder, until this Agreement is terminated, for and in the name, place and stead of such Shareholder, to: (a) attend any and all Company Shareholder Meetings; (b) vote, express consent or dissent or issue instructions to the record holder to vote such Shareholder’s Owned Shares in accordance with the provisions of Section4 at any and all Company Shareholder Meetings; and (c) if applicable, grant or withhold, or issue instructions to the record holder to grant or withhold, in accordance with the provisions of Section4, all written consents with respect to the Owned Shares at any and all Company Shareholder Meetings or otherwise. The Shareholder hereby affirms that the irrevocable proxy set forth in this Sectionis given in connection with, and in consideration of, the execution of the Merger Agreement by Parent and Acquisition Co., and that such irrevocable proxy is given to secure the performance of the duties of such Shareholder under this Agreement.The Shareholder hereby further affirms that the irrevocable proxy is coupled with an interest and may under no circumstances be revoked. The Shareholder hereby ratifies and confirms all actions that such irrevocable proxyholder may lawfully do or cause to be done by virtue hereof.Such irrevocable proxy is executed and intended to be irrevocable in accordance with the provisions of Section31D-7-722 of the West Virginia Business Corporation Act. 6.Information and Notice.The Shareholder: (a)consents to and authorizes the publication and disclosure by Parent, Acquisition Co. or the Company, as applicable, of such Shareholder’s identity and holdings of Owned Shares, the nature of such Shareholder’s commitments, arrangements and understandings under this Agreement (including, for the avoidance of doubt, the disclosure of this Agreement) and any other information, in each case, that Parent, Acquisition Co. or the Company, as applicable, reasonably determines is required to be disclosed by applicable legal requirements in any press release, any of the Offer Documents, the Schedule 14D-9 or any other disclosure document (whether or not filed with the SEC) in connection with the Offer, the Merger and the other transactions contemplated thereby; and (b)agrees to promptly give to Parent, Acquisition Co. or the Company, as applicable, any information it may reasonably require for the preparation of any such disclosure documents.
